United States Court of Appeals
      for the Federal Circuit
                 ______________________

             HALO ELECTRONICS, INC.,
                 Plaintiff-Appellant

                            v.

        PULSE ELECTRONICS, INC., PULSE
         ELECTRONICS CORPORATION,
            Defendants-Cross Appellants
              ______________________

                  2013-1472, 2013-1656
                 ______________________

    Appeals from the United States District Court for the
District of Nevada in No. 07-CV-0331, Judge Philip M.
Pro.
                ______________________

  ON PETITIONS FOR PANEL REHEARING AND
            REHEARING EN BANC
             ______________________

     CRAIG E. COUNTRYMAN, Fish & Richardson P.C., San
Diego, CA, filed a petition for rehearing en banc for plain-
tiff-appellant. With him on the petition were MICHAEL J.
KANE and WILLIAM R. WOODFORD, Minneapolis, MN.

     MARK L. HOGGE, Dentons US LLP, Washington, DC,
filed a combined petition for panel rehearing and rehear-
ing en banc for defendants-cross appellants. With him on
the petition were SHAILENDRA K. MAHESHWARI, CHARLES
R. BRUTON, and RAJESH C. NORONHA.
2            HALO ELECTRONICS, INC.   v. PULSE ELECTRONICS, INC.




   JOHN D. HAYNES, Alston & Bird LLP, Atlanta, GA, for
amici curiae Nokia Corporation and Nokia USA Inc. With
him on the brief was PATRICK J. FLINN.

    ANDREW S. BALUCH, Foley & Lardner LLP, Washing-
ton, DC, for amicus curiae Louis J. Foreman. With him on
the brief was BRENDYN M. REINECKE, Madison, WI.
                 ______________________

      Before PROST, Chief Judge, NEWMAN, LOURIE, DYK,
    MOORE, O’MALLEY, REYNA, WALLACH, TARANTO, CHEN,
               and HUGHES Circuit Judges.
     TARANTO, Circuit Judge, with whom REYNA, Circuit
     Judge, joins, concurs in the denial of the petition for
                      rehearing en banc.
    O’MALLEY, Circuit Judge, with whom HUGHES, Circuit
    Judge, joins, dissents from the denial of the petition for
                       rehearing en banc.
PER CURIAM.
                           ORDER
    A petition for rehearing en banc was filed by appel-
lant Halo Electronics, Inc., and a response thereto was
invited by the court and filed by cross-appellants Pulse
Electronics, Inc. and Pulse Electronics Corporation. A
combined petition for panel rehearing and rehearing en
banc was filed by cross-appellants Pulse Electronics, Inc.
and Pulse Electronics Corporation. The petitions for
rehearing and response were referred to the panel that
heard the appeal, and thereafter, to the circuit judges who
are authorized to request a poll of whether to rehear the
appeal en banc. A poll was requested, taken, and failed.
      Upon consideration thereof,
      IT IS ORDERED THAT:
HALO ELECTRONICS, INC. V. PULSE ELECTRONICS, INC.        3



   (1) The petition for panel rehearing is denied.
   (2) The petitions for rehearing en banc are denied.
   (3) The mandate of the court will issue on March 30,
       2015.


                                   FOR THE COURT

March 23, 2015                     /s/ Daniel E. O’Toole
   Date                            Daniel E. O’Toole
                                   Clerk of Court
  United States Court of Appeals
      for the Federal Circuit
                 ______________________

             HALO ELECTRONICS, INC.,
                 Plaintiff-Appellant

                            v.

        PULSE ELECTRONICS, INC., PULSE
         ELECTRONICS CORPORATION,
            Defendants-Cross Appellants
              ______________________

                  2013-1472, 2013-1656
                 ______________________

    Appeals from the United States District Court for the
District of Nevada in No. 07-CV-0331, Judge Philip M.
Pro.
                ______________________

TARANTO, Circuit Judge, with whom REYNA, Circuit
Judge, joins, concurring in the denial of rehearing en
banc.
    I agree that we should deny the petition for en banc
review in this case. Halo raises only one question about
the enhanced-damages provision of the Patent Act, 35
U.S.C. § 284, and I do not think that further review of
that question is warranted. But it seems to me worth
briefly noting the range of distinct, but related, questions
that others have raised about § 284, if only to clarify what
is not at issue here. Whether such questions warrant en
banc review will have to be determined in other cases.
2         HALO ELECTRONICS, INC.   v. PULSE ELECTRONICS, INC.



     Section 284 is close to content free in what it express-
ly says about enhanced damages: if damages have been
found by a jury or assessed by the court, “the court may
increase the damages up to three times the amount found
or assessed.” During the extended process leading to the
enactment of the America Invents Act, Pub. L. No. 112–
29, 125 Stat. 284 (2011), Congress was aware of our en
banc decision in In re Seagate, 497 F.3d 1360 (Fed. Cir.
2007), and considered writing into the text standards that
bear strong similarities to those articulated in Seagate.
See, e.g., S. 23, 112th Cong. (Jan. 25, 2011); S. Rep. No.
111-18, at 10–13 (2009); S. 515, 111th Cong. (Apr. 2,
2009); 155 Cong. Rec. 6,278–79 (2009); S. Rep. No. 110-
259, at 14–16 & n.66 (2008) (discussing Seagate). But
Congress chose neither to follow that course nor to repu-
diate Seagate; it chose not to amend § 284 at all. See 157
Cong. Rec. 3,418–20 (2011) (removing proposed changes
to § 284). Congress did add 35 U.S.C. § 298 to the statute
to prescribe an evidentiary rule about proving that an
infringer has “willfully infringed,” which is a standard
that is not expressly recited in § 284 (or anywhere else in
the Patent Act) but that has long been held to be central
to—indeed, a necessary condition for—the enhancement
of damages. Section 284, however, continues to lack
language prescribing substantive or procedural standards
for the enhancement of damages.
    Questions are now being raised about reconsidering
virtually every aspect of enhancement, including whether
to overrule or modify standards articulated by the en banc
court in Seagate. To begin with, there are fundamental
questions about the substantive standards.          One is
whether willfulness should remain a necessary condition
for enhancement under § 284’s “may” language: Should
that “ ‘well-settled’ ” requirement, Beatrice Foods Co. v.
New England Printing & Lithographing Co., 923 F.2d
1576, 1578 (Fed. Cir. 1991) (internal citation omitted); see
Seagate, 497 F.3d at 1368, now be relaxed to allow en-
HALO ELECTRONICS, INC.   v. PULSE ELECTRONICS, INC.       3



hancement of damages even where the infringement is
not willful? 1
     Separately, if willfulness is to remain necessary, or
even if not, what are the proper standards for finding
willfulness?     Seagate’s two-part formulation has one
component requiring an objective determination of risk
(“an objectively high likelihood that [the accused infring-
er’s] actions constituted infringement of a valid patent”)
and a second component that can be satisfied by either a
subjective or objective determination (“either known or so
obvious it should have been known”). Seagate, 497 F.3d
at 1371. That formulation is based on the Supreme
Court’s explication of “willfulness” in Safeco Insurance Co
of America v. Burr, 551 U.S. 47 (2007). See id. at 57
(willfulness in civil-liability context covers both knowing
and reckless violations; relying on treatise’s observation
that “willful,” “wanton,” and “reckless” “ ‘have been treat-
ed as meaning the same thing, or at least as coming out at
the same legal exit’ ”); id. at 69–70 (“recklessness” refers



   1     Discretion conferred by “may” language “is rarely
without limits,” including necessary conditions for the
action authorized—with the content of such conditions
determined by the particular statutory context. Indep.
Fed’n of Flight Attendants v. Zipes, 491 U.S. 754, 758
(1989); see Martin v. Franklin Capital Corp., 546 U.S.
132, 139 (2005). Reflecting § 284’s “may” language, our
precedents hold that willfulness is necessary for, but does
not compel, enhancement. When infringement is willful,
the district court may or may not award an enhancement,
exercising discretion based on various considerations. See
Seagate, 497 F.3d at 1368; Read Corp. v. Portec, Inc., 970
F.2d 816, 826 (Fed. Cir. 1992) (“An award of enhanced
damages for infringement, as well as the extent of the
enhancement, is committed to the discretion of the trial
court.”).
4         HALO ELECTRONICS, INC.   v. PULSE ELECTRONICS, INC.



to “conduct violating an objective standard: action entail-
ing ‘an unjustifiably high risk of harm that is either
known or so obvious that it should be known’ ”) (quoting
Farmer v. Brennan, 511 U.S. 825, 836 (1994)); id. at 70
(no unjustifiably high risk where position “was not objec-
tively unreasonable”); id. at 70 n.20 (rejecting contention
“that evidence of subjective bad faith can support a will-
fulness finding even when the [defendant’s] reading of the
statute is objectively reasonable”). Should the standard
remain the Seagate standard? Or should it be something
new?
    Other questions arise in applying § 284, even taking
as a given the necessity of a willfulness determination,
such as who makes which decisions and what standards
of proof and review should govern those decisions. Should
a judge or jury decide willfulness, in full or in part?
Should willfulness (or, rather, its factual predicates) have
to be proved by clear and convincing evidence, see
Seagate, 497 F.3d at 1371, or by a preponderance of the
evidence, cf. Fishman Transducers, Inc. v. Paul, 684 F.3d
187, 193 (1st Cir. 2012) (adopting preponderance stand-
ard for willful violations of the Lanham Act under that
statute’s provision for enhanced damages)?
    Finally, there is the question of appellate review,
which is not addressed in our en banc Seagate decision.
Most significantly, for determinations as to willfulness in
particular, what standards govern appellate review? Is
there a legal component reviewable de novo and a factual
component reviewable deferentially (for clear error if by
the judge, for substantial evidence if by the jury)? See
Bard Peripheral Vascular, Inc. v. W.L. Gore & Assocs.,
Inc., 682 F.3d 1003, 1006–08 (Fed. Cir. 2012). Does the
answer change if an “abuse of discretion” standard gov-
erns our review? See Highmark Inc. v. Allcare Health
Mgmt. Sys., Inc., 134 S. Ct. 1744, 1748 n.2 (2014) (“ ‘A
district court would necessarily abuse its discretion if it
based its ruling on an erroneous view of the law or on a
HALO ELECTRONICS, INC.   v. PULSE ELECTRONICS, INC.      5



clearly erroneous assessment of the evidence.’ ”) (quoting
Cooter & Gell v. Hartmarx Corp., 496 U.S. 384, 405
(1990)). And what is the effect on review of willfulness
determinations under § 284 of the Supreme Court’s recent
holding in Highmark that attorney’s-fees decisions under
§ 285’s “exceptional case” standard are reviewed for an
abuse of discretion?
    In the present case, Halo raises no questions about
the necessity of a willfulness finding for enhancement
under § 284, about the decision-maker or burden of per-
suasion in the trial court, or about the standard of review
in the appellate court. Notably, adoption of a more defer-
ential standard of review, without any change in substan-
tive or other standards, could not help Halo: The district
court in this case rejected willfulness. Halo Electronics,
Inc. v. Pulse Electronics, Inc., No. 2:07-CV-00331, 2013
WL 2319145, at *14–16 (D. Nev. May 28, 2013).
    The only enhancement-related question that Halo
presents for en banc review is whether the objective
reasonableness of Pulse’s invalidity position must be
judged only on the basis of Pulse’s beliefs before the
infringement took place. But in my view, Halo has not
demonstrated the general importance of that question or
that the panel’s assessment of objective reasonableness is
inconsistent with any applicable precedents or produces
confusion calling for en banc review. See Fed. R. App. P.
35(a). Indeed, the panel’s approach to objective reasona-
bleness—as negating the objectively high risk of harm
(here, infringement) needed for willfulness—is strongly
supported by Seagate and by the Supreme Court’s author-
itative Safeco decision addressing the meaning of “will-
fulness” in non-criminal contexts. And that conclusion is
not affected by Octane Fitness, LLC v. ICON Health &
Fitness, Inc., 134 S. Ct. 1749 (2014), which does not
address the term “willful” at all.
6        HALO ELECTRONICS, INC.   v. PULSE ELECTRONICS, INC.



    Those are sufficient reasons to deny further review
here. Doubtless we will receive various requests for en
banc review of some or all of the many possible § 284
questions in other cases. The standard for granting en
banc review is necessarily a demanding one. We must
apply the standard to particular issues in particular
cases. Unlike Congress, we may not convene to clean the
slate and write a set of rules that answer the host of
questions about which § 284 is, at present, silent.
  United States Court of Appeals
      for the Federal Circuit
                  ______________________

             HALO ELECTRONICS, INC.,
                 Plaintiff-Appellant

                             v.

        PULSE ELECTRONICS, INC., PULSE
         ELECTRONICS CORPORATION,
            Defendants-Cross Appellants
              ______________________

                   2013-1472, 2013-1656
                  ______________________

    Appeals from the United States District Court for the
District of Nevada in No. 07-CV-0331, Judge Philip M.
Pro.
                ______________________

O’MALLEY, Circuit Judge, with whom HUGHES, Circuit
Judge, joins, dissenting from the denial of the petition for
rehearing en banc.
    For the reasons detailed in my concurrence at the
panel stage—Halo Electronics, Inc. v. Pulse Electronics,
Inc., 769 F.3d 1371, 1383–86 (Fed. Cir. 2014) (O’Malley,
J., concurring)—and reiterated here, I believe the full
court should hear this case en banc to reevaluate our
jurisprudence governing an award of enhanced damages
under 35 U.S.C. § 284. Accordingly, I dissent from the
court’s refusal to consider this matter en banc.
2         HALO ELECTRONICS, INC.   v. PULSE ELECTRONICS, INC.



    Our current two-prong, objective/subjective test for
willful infringement, set out in In re Seagate Technology,
LLC, 497 F.3d 1360 (Fed. Cir. 2007) (en banc) and further
explained in Bard Peripheral Vascular, Inc. v. W.L. Gore
& Assocs., Inc., 682 F.3d 1003, 1007 (Fed. Cir. 2012), is
analogous to the test this court proscribed for the award
of attorneys’ fees under § 285 in Brooks Furniture Manu-
facturing, Inc. v. Dutailier International, Inc., 393 F.3d
1378, 1381–82 (Fed. Cir. 2005), overruled by Octane
Fitness, LLC v. ICON Health & Fitness, Inc., 134 S. Ct.
1749, 1757–58 (2014). The parallel between our tests for
these two issues is not surprising. Both enhanced dam-
ages and attorneys’ fees are authorized under similar
provisions in title 35 of the United States Code (the
Patent Act of 1952). Compare 35 U.S.C. § 284 (“[T]he
court may increase the damages up to three times the
amount found or assessed.”) with 35 U.S.C. § 285 (“The
court in exceptional cases may award reasonable attorney
fees to the prevailing party.”). And, although § 284 does
not limit enhanced damages to “exceptional cases” as does
§ 285 for attorneys’ fees, the Supreme Court has ex-
plained that increased damages are only available “in a
case of willful or bad-faith infringement.” Aro Mfg. Co. v.
Convertible Top Replacement Co., 377 U.S. 476, 508
(1964). 1
    As such, our jurisprudence governing the award of
enhanced damages under § 284 has closely mirrored our
jurisprudence governing the award of attorneys’ fees
under § 285. See, e.g., Bard Peripheral Vascular, Inc. v.
W.L. Gore & Assocs., Inc., 682 F.3d 1003, 1007 (Fed. Cir.



    1   The Supreme Court has also explained that will-
fulness includes circumstances that qualify as reckless-
ness—defined as a “high risk of harm, objectively
assessed.” Safeco Ins. Co. of Am. v. Burr, 551 U.S. 47, 70
(2007).
HALO ELECTRONICS, INC.   v. PULSE ELECTRONICS, INC.        3



2012) (“Our holding is consistent with similar holdings in
other parallel areas of law. Our precedent regarding
objectively baseless claims, which allow courts to award
enhanced damages and attorneys’ fees under 35 U.S.C.
§ 285, and the Supreme Court’s precedent on ‘sham’
litigation are instructive.”); iLOR, LLC v. Google, Inc., 631
F.3d 1372, 1377 (Fed. Cir. 2011) (“The objective baseless-
ness standard for enhanced damages and attorneys’ fees
against a non-prevailing plaintiff under Brooks Furniture
is identical to the objective recklessness standard for
enhanced damages and attorneys’ fees against an accused
infringer for § 284 willful infringement actions under
[Seagate].”). Indeed, the structure for assessing willful-
ness set forth in Bard and our old § 285 Brooks Furniture
test were both predicated on our interpretation of the
Supreme Court’s decision in Professional Real Estate
Investors, Inc. v. Columbia Pictures Industries, Inc.
(“PRE”), 508 U.S. 49 (1993), which we believed required a
two-step objective/subjective inquiry before either en-
hanced damages or attorneys’ fees could be awarded.
     We have gone so far, moreover, to require that an evi-
dentiary wall be erected between the objective and subjec-
tive portions of the inquiry. We preclude considerations of
subjective bad faith—no matter how egregious—from
informing our inquiry of the objective baselessness of a
claim and preclude the weakness a claim or defense from
being indicative of a parties’ subjective bad faith. See,
e.g., Highmark, Inc. v. Allcare Health Mgmt. Sys., Inc.,
687 F.3d 1300, 1315 (Fed. Cir. 2012) (“Because we con-
clude that Allcare’s allegations of infringement of claim 52
were not objectively baseless, we need not reach the
question of whether Allcare acted in subjective bad
faith.”) vacated, Highmark Inc. v. Allcare Health Mgmt.
Sys., Inc., 134 S. Ct. 1744 (2014); Old Reliable Wholesale,
Inc. v. Cornell Corp., 635 F.3d 539, 547 n.4 (Fed. Cir.
2011) (“When making a section 285 fee award, subjective
considerations of bad faith are irrelevant if the challenged
4         HALO ELECTRONICS, INC.   v. PULSE ELECTRONICS, INC.



claims or defenses are not objectively baseless.”); iLOR,
631 F.3d at 1380 (“From the statements, the district court
inferred that iLOR must have known that Google did not
infringe its patents. However, these statements are
irrelevant to the issue of objective baselessness.”). We
now know that the artificial and awkward construct we
had established for § 285 claims is not appropriate. We
should assess whether the same is true with respect to
the structure we continue to employ under § 284.
    The Supreme Court has told us that our reading of
PRE was wrong. In Octane Fitness, the Court explained
that the PRE standard was crafted as a very narrow
exception for “sham” litigation to avoid chilling the exer-
cise of the First Amendment right to petition the govern-
ment for redress of grievances with the threat of antitrust
liability. This narrow test required that a “sham” litiga-
tion be “objectively baseless” and “brought in an attempt
to thwart the competition.” Octane Fitness, 134 S. Ct. at
1757 (citing PRE, 508 U.S. at 60–61). In rejecting Brooks
Furniture’s reliance on PRE in the § 285 context, the
Supreme Court stated that the narrow PRE standard
“finds no roots in the text of § 285” and the chilling effect
of shifting attorney’s fees is not as great as the threat of
antitrust liability. Id. at 1757–58.
    Because we now know that we were reading PRE too
broadly, and have been told to focus on the governing
statutory authorization to determine what standards
should govern an award of attorneys’ fees, we should
reconsider whether those same interpretative errors have
led us astray in our application of the authority granted
to district courts under § 284. Just as “the PRE standard
finds no roots in the text of § 285,” id., there is nothing in
the text of § 284 that justifies the use of the PRE narrow
standard.     In rejecting the rigid two-prong, subjec-
tive/objective test for § 285 under Brooks Furniture,
moreover, the Supreme Court told us to employ a flexible
totality of the circumstances test. Id. at 1756. And, it
HALO ELECTRONICS, INC.   v. PULSE ELECTRONICS, INC.         5



has told us that it is inappropriate to artificially constrict
the evidence a court may consider in exercising its discre-
tion under § 285. Octane Fitness, 134 S. Ct. at 1756 (“The
Federal Circuit’s formulation is overly rigid.”). Because
§ 284 also places the inquiry squarely within a trial
court’s discretion, we should rethink the extent to which
we are authorized to impose restrictions on the manner in
which that discretion is exercised, outside the normal
restrictions imposed by the Federal Rules of Evidence and
application of the abuse of discretion standard. We
should now assess whether a flexible test similar to what
we have been told to apply in the § 285 context is also
appropriate for an award of enhanced damages.
     The rigid structure we require for assessing willful-
ness is not the only part of our willfulness jurisprudence
that requires our attention. In Octane Fitness, the Su-
preme Court also rejected the requirement that patent
litigants establish their entitlement to attorneys’ fees
under § 285 by “clear and convincing evidence.” Id. at
1758. As we used to do for attorneys’ fees, we currently
require patentees to prove willfulness by clear and con-
vincing evidence. See Seagate, 497 F.3d at 1371. As the
Supreme Court explained in Octane Fitness, however, the
ordinary rule in civil cases, and specifically patent in-
fringement cases, is proof by a preponderance of the
evidence. Herman & Mclean v. Huddleston, 459 U.S. 375,
390 (1983); see also Octane Fitness, 134 S. Ct. at 1758
(citing Bene v. Jeantet, 129 U.S. 683, 688 (1889)). In fact,
other courts only require proof of willfulness by a prepon-
derance of the evidence in similar contexts. E.g., Fishman
Transducers, Inc. v. Paul, 685 F.3d 187, 193 (1st Cir.
2012) (holding that a preponderance of the evidence
standard was appropriate to prove willfulness in a trade-
mark infringement case); Columbia Pictures Indus., Inc.
v. Liberty Cable, Inc., 919 F. Supp. 985 (S.D.N.Y. 1996)
(explaining that plaintiff must prove willful copyright
infringement by a preponderance of the evidence). As
6         HALO ELECTRONICS, INC.   v. PULSE ELECTRONICS, INC.



with § 285, § 284 has no statutory language that would
justify a higher standard of proof; it just demands a
simple discretionary inquiry and imposes no specific
evidentiary burden. See Octane Fitness, 134 S. Ct. 1758.
This court should evaluate whether there are reasons to
maintain a standard that is at odds with the ordinary
standard in civil cases for a finding of willfulness where
nothing in the statutory text even hints that we do so. It
is possible that, given the Supreme Court’s guidance in
Aro and Safeco regarding the type of showing necessary
for a finding of willfulness, the clear and convincing
evidence standard is appropriate under § 284 even though
not similarly appropriate under § 285. If so, we should
collectively make that determination only after careful
consideration of Octane Fitness, however.
     The Supreme Court also rejected de novo review of a
fee award under § 285. Highmark, 134 S. Ct. at 1748.
According to the Supreme Court, “whether a case is
‘exceptional’ under § 285 is a matter of discretion,” which
“is to be reviewed only for abuse of discretion.” Id. Sec-
tion 284 also leaves the issue of enhanced damages to the
discretion of the court. Compare 35 U.S.C. § 284 (“[T]he
court may increase the damages . . . .” (emphasis added))
with 35 U.S.C. § 285 (“The court in exceptional cases may
award reasonable attorney fees to the prevailing party.”
(emphasis added)). Indeed, other appellate courts review
similar willfulness findings with more deference. E.g.,
Dolman v. Agee, 157 F.3d 708, 714–15 (9th Cir. 1998)
(reviewing a finding of willful copyright infringement for
clear error). As such, we must also consider whether a
district court’s finding of willfulness should continue to be
subject to de novo review.
    Finally, under the plain language of §§ 284 and 285,
“the court” is the entity that decides whether the remedy
is appropriate. 35 U.S.C. § 284 (“[T]he court may increase
the damages . . . .” (emphasis added)); 35 U.S.C. § 285
(“The court in exceptional cases may award reasonable
HALO ELECTRONICS, INC.   v. PULSE ELECTRONICS, INC.       7



attorney fees to the prevailing party.” (emphasis added)).
While we allowed the court to determine whether to
award attorneys’ fees under Brooks Furniture, we have
long held that a willfulness determination contains issues
of fact that should be submitted to a jury. See Bard, 682
F.3d at 1005 (holding that the objective prong under
Seagate was ultimately a question of law for the court, but
leaving the subjective prong as a question of fact for the
jury); see also Nat’l Presto Indus., Inc. v. West Bend Co.,
76 F.3d 1185, 1193 (Fed. Cir. 1996) (“The issue of willful
infringement remains with the trier of fact.”); Braun Inc.
v. Dynamics Corp. of Am., 975 F.2d 815, 822 (Fed. Cir.
1992) (“Whether infringement is willful is a question of
fact and the jury’s determination as to willfulness is
therefore reviewable under the substantial evidence
standard.” (citation omitted)).     Although not directly
addressed by the Supreme Court in either Octane Fitness
or Highmark, when we reevaluate the proper standards
for an award of enhanced damages, this court should also
consider whether § 284 requires a decision on enhanced
damages to be made by the court, rather than the jury.
The mere presence of factual components in a discretion-
ary inquiry does not remove that inquiry from the court to
whom Congress reposed it. See Markman v. Westview
Instruments, Inc., 52 F.3d 967, 992 (Fed. Cir. 1995), aff’d,
517 U.S. 370 (1996) (“Even within the realm of factual
questions, whether a particular question must always go
to a jury depends ‘on whether the jury must shoulder this
responsibility as necessary to preserve the substance of
common law right of trial by jury.’” (quoting Tull v. Unit-
ed States, 481 U.S. 412, 417 (1987))); see also Cooter &
Gell v. Hartmarx Corp., 496 U.S. 384, 401–02 (1990)
(explaining that Rule 11 sanctions are to be determined
by a judge even though “the Rule requires a court to
consider issues rooted in factual determinations”); Pierce
v. Underwood, 487 U.S. 552, 559 (1988) (concluding the
language in the statute for awarding attorney’s fees in the
8         HALO ELECTRONICS, INC.   v. PULSE ELECTRONICS, INC.



Equal Access to Justice Act “emphasizes the fact that the
determination is for the district court to make”).
    For the following reasons, I urge the full court to take
this opportunity to reevaluate our § 284 jurisprudence in
light of both the statutory text and the Supreme Court’s
recent decisions in Highmark and Octane Fitness.